Name: 85/112/EEC: Commission Decision of 15 January 1985 approving a multiannual guidance programme presented by the Belgian Government pursuant to Council Regulation (EEC) No 2908/83 of 4 October 1983 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  economic policy
 Date Published: 1985-02-14

 Avis juridique important|31985D011285/112/EEC: Commission Decision of 15 January 1985 approving a multiannual guidance programme presented by the Belgian Government pursuant to Council Regulation (EEC) No 2908/83 of 4 October 1983 (Only the French and Dutch texts are authentic) Official Journal L 044 , 14/02/1985 P. 0044 - 0044*****COMMISSION DECISION of 15 January 1985 approving a multiannual guidance programme presented by the Belgian Government pursuant to Council Regulation (EEC) No 2908/83 of 4 October 1983 (Only the French and Dutch texts are authentic) (85/112/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2908/83 of 4 October 1983 on a common measure for restructuring, modernizing and developing the fishing industry and for developing aquaculture (1), Whereas, in accordance with Article 5 of the said Regulation, the Belgian Government forwarded on 20 March and 27 September 1984 a multiannual guidance programme within the meaning of Article 2 thereof; Whereas the time required for the execution of the programme, which ends on 31 December 1985, covers at least the proposed duration of the common measure; Whereas the aim of the Belgian programme is to maintain a fishing fleet comparable with the existing one but which meets modernization criteria enabling it to attain a catch capacity equivalent to the quotas granted to it; Whereas the programme contains the information referred to in Article 4 of the Regulation; Whereas the programme may, having regard to the production potential, the measures for the conservation and management of fish stocks, the demand for the products concerned and the guidelines of the common fisheries policy, constitute a suitable framework for projects which may qualify for financial support from the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for restructuring modernizing and developing the fishing industry forwarded on 20 March and 27 September 1984 by the Belgian Government is hereby approved. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 15 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No L 290, 22. 10. 1983, p. 1.